DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended specification and abstract were received on 18 May 2021.  These amendments are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33, 35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16 and 18-20 of U.S. Patent No. 11,000,346 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following;
Regarding claims 21, 25 and 30, the limitations described in the present claims are found in claim 1 of the U.S. Patent 11,000,346 B2 (see col. 14, lines 29-49).
Regarding claim 22, the limitations described in the present claim are found in claim 2 of the U.S. Patent 11,000,346 B2 (see col. 14, lines 50-53).
Regarding claim 23, the limitations described in the present claim are found in claims 3 and 4 of the U.S. Patent 11,000,346 B2 (see col. 14, lines 54-57).
Regarding claim 24, the limitations described in the present claim are found in claim 5 of the U.S. Patent 11,000,346 B2 (see col. 14, lines 58-61).
Regarding claim 26, the limitations described in the present claim are found in claim 6 of the U.S. Patent 11,000,346 B2 (see col. 14, lines 62-65).
Regarding claim 27, the limitations described in the present claim are found in claim 7 of the U.S. Patent 11,000,346 B2 (see col. 14, line 66 through col. 15, line 2).
Regarding claim 28, the limitations described in the present claim are found in claim 9 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 7-11).
Regarding claim 29, the limitations described in the present claim are found in claim 10 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 12-18).
Regarding claim 31, the limitations described in the present claim are found in claim 11 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 20-22).
Regarding claim 32, 33, the limitations described in the present claims are found in claim 12 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 23-38).
Regarding claim 35, the limitations described in the present claim are found in claims 13 and 14 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 40-48).
Regarding claim 37, the limitations described in the present claim are found in claim 16 of the U.S. Patent 11,000,346 B2 (see col. 16, lines 7-9).
Regarding claim 38, the limitations described in the present claim are found in claim 18 of the U.S. Patent 11,000,346 B2 (see col. 16, lines 13-20).
Regarding claim 39, the limitations described in the present claim are found in claim 19 of the U.S. Patent 11,000,346 B2 (see col. 16, lines 21-24).
Regarding claim 40, the limitations described in the present claim are found in claim 20 of the U.S. Patent 11,000,346 B2 (see col. 16, lines 25-47).
Claims 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,000,346 B2.
Regarding claim 34, the limitations described in the present claim are found in claim 12 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 29-32), with the exception that the US Patent 11,000,346 B2 does not disclose that the act of manipulating the strut is performed by the patient.
On the other hand, a person skill in the art would see obvious if the patent describes that the second alveolar ridge and the first alveolar ridge are brought together to maintain the position of the assembly, it would easier and to have a more accurate occlusion for the patient to perform the movement than for the dental professional to perform that movement.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 section b of the U.S. Patent No. 11,000,346 B2, with the movement been done by the patient, in order have an easier and more accurate occlusion. 
Regarding claim 36, the strut and the bone foundation guide limitations described in the present claim are found in claim 12 of the U.S. Patent 11,000,346 B2 (see col. 15, lines 29-32), with the exception that the US Patent 11,000,346 B2 does not disclose the step of forming the assembly by using fastener to secure the strut to the bone foundation guide.
On the other hand, a person skill in the art would see obvious to attach a structural part with another structural part using fasteners, because using fasteners is well known in the art for attaching two structures together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the U.S. Patent No. 11,000,346 B2, with fasteners for forming the assembly when securing the struts to the bone foundation guide, due to it is well known in the art to use fasteners and the user knows how to assembly an assembly using such fasteners. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/   Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                     /RALPH A LEWIS/Primary Examiner, Art Unit 3772